DETAILED ACTION
This non-final office action is in response to claims 1-21 filed on 06/15/2020 for examination. Claims 1-21 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 1, 4-5, 10-11, 14, 18-19, and 21 is/are objected to because of the following informalities:  
Claim 1 recites “the encrypted data respective secret share […]” in line 10. For consistency with previously introduced terminology (see, e.g., claim 1 line 10), Examiner suggests amending to “the encrypted data secret share […]”, if intended. Claims 4-5, 14, 18-19, and 21 recite a similar deficiency.
Claim 10 recites “the result […]”. For consistency with previously introduced terminology (see, e.g., claim 9 at line 2), Examiner suggests amending to, e.g., “the respective result […]”, if intended. Claim 11 recites a similar deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the respective secret share […]" in line 2. However, claim 1 introduces a “respective data secret share” in line 6, as well as an “encrypted respective data secret share” in line 11. It is unclear as to which of the introduced respective secret shares is being referred to by the language of claim 6. 

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zyskind (NPL: “Efficient Secure Computation Enabled by Blockchain Technology”; June 2016; Hereinafter “Zyskind”).
Regarding claim 1, Zyskind teaches a method for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), the method comprising: 
splitting, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique), wherein each data secret share of the plurality of data secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share: 
identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); 
retrieving a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., ; 
encrypting the respective data secret share using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 
publishing the encrypted data respective secret share on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).
	
Regarding claim 2, Zyskind teaches the method of claim 1, wherein the plurality of SMPC compute nodes are members of a blockchain network managing the blockchain (§ 3 and § 11.1 – parties are computing nodes that provide computational resources in the SMPC system and to the blockchain).  

Regarding claim 3, Zyskind teaches the method of claim 1, wherein at least one SMPC compute node of the plurality of SMPC compute nodes is not a member of a blockchain network managing the blockchain (§ 3 and § 11.1 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties must register with the blockchain network <i.e., some parties are not yet members> before they interact with it).  

Regarding claim 4, Zyskind teaches the method of claim 1, further comprising publishing the encrypted respective secret share on a database system (§ 3.1 and § 11.4 – encrypted secret share is added to the blockchain <i.e., received by each node> and stored in a local database).  

Regarding claim 5, Zyskind teaches the method of claim 4, further comprising publishing a signature of the encrypted respective secret share on the blockchain (§ 11.4 – each transaction/broadcast to the blockchain is signed and provided with a timestamp; § 3.1, “storage” – secret shares are encrypted and broadcast to the blockchain <i.e., signature of the encrypted share is published as part of the blockchain transaction>).  

Regarding claim 6, Zyskind teaches the method of claim 1, further comprising: publishing the respective secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple secret shares in one database system (§ 3.1 and § 11.4 – encrypted secret share is added to the blockchain and stored in a local database; § 2.2 – the shares are split amongst a plurality of systems and each system locally performs operations on their share <i.e., no entity has access to all shares>).  

Regarding claim 12, Zyskind teaches the method of claim 1, wherein a data querier transmits assignment information to each of the plurality of SMPC compute nodes (§ 3 and § 3.1 – services/output parties <i.e., data queriers> transmit a request for data to the blockchain which is received by the plurality of blockchain parties. Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties are also blockchain nodes/miners <i.e., data request from service is received by SMPC compute nodes>) indicating which respective encrypted data secret share to retrieve from the blockchain (§ 3.1, “computation” – as part of the request all the storage quarums/nodes holding the relevant data for the request are requested to provide the secret shared input), and wherein each respective SMPC compute node directly retrieves the assigned respective secret share from the blockchain (§ 3.1, “computation” – as part of the request .  

Regarding claim 13, Zyskind teaches the method of claim 1, wherein a respective SMPC compute node of the plurality of SMPC compute nodes detects the publishing of new data into the blockchain and automatically retrieves and decrypts the encrypted respective data secret share (§ 3.1 – storage request is sent to the blockchain, wherein it is received by a plurality of computing parties. The parties receive the new data/secret share and can decrypt the share using the designated parties private key <as it is encrypted with the designated parties public key>; § 3 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties are also blockchain nodes/miners <i.e., data request from service is received by SMPC compute nodes>).

Regarding claim 14, Zyskind teaches a system for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), the system comprising: 
a hardware processor (§ 3 – systems are computer nodes <i.e., comprise a hardware processor) configured to: 
split, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique), wherein each data secret share of the plurality of data secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share: 
identify, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); 
retrieve a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>); 
encrypt the respective data secret share using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 
publish the encrypted data respective secret share on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).  

Regarding claim 15, Zyskind teaches the system of claim 14, wherein the plurality of SMPC compute nodes are members of a blockchain network managing the blockchain (§ 3 and § 11.1 – .  

Regarding claim 16, Zyskind teaches the system of claim 14, wherein at least one SMPC compute node of the plurality of SMPC compute nodes is not a member of a blockchain network managing the blockchain (§ 3 and § 11.1 – Parties are computing nodes, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>. Parties must register with the blockchain network <i.e., some parties are not yet members> before they interact with it).  

Regarding claim 17, Zyskind teaches the system of claim 14, wherein the hardware processor is further configured to publish the encrypted respective secret share on a database system (§ 3.1 and § 11.4 – encrypted secret share is added to the blockchain <i.e., received by each node> and stored in a local database).  

Regarding claim 18, Zyskind teaches the system of claim 17, wherein the hardware processor is further configured to publish a signature of the encrypted respective secret share on the blockchain (§ 11.4 – each transaction/broadcast to the blockchain is signed and provided with a timestamp; § 3.1, “storage” – secret shares are encrypted and broadcast to the blockchain <i.e., signature of the encrypted share is published as part of the blockchain transaction>).  

Regarding claim 19, Zyskind teaches the system of claim 14, wherein the hardware processor is further configured to: 23035898-00198publish the respective secret share to a respective database system of a plurality of database systems such that no single entity has access to multiple secret shares in one database system (§ 3.1 and § 11.4 – encrypted secret share is added to the blockchain and stored in a . 

Regarding claim 21, Zyskind teaches a non-transitory computer readable medium storing thereon computer executable instructions for preserving data integrity when integrating secure multiparty computation (SMPC) and blockchain technology (§ 3 and § 2.2 – system is a Secure multiparty computation system using blockchain in a privacy preserving manner), including instructions for: 
splitting, via a data publisher, data into a plurality of data secret shares using a SMPC protocol (§ 3 – an owner of data <i.e., data publisher> makes a “store” call to a software application on their client; § 3.1 and 2.1 – a secret is then split into a plurality of data secret shares using a secure MPC technique), wherein each data secret share of the plurality of data secret shares is assigned to an SMPC compute node of a plurality of SMPC compute nodes (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>; § 11.1 – all owners, services, and computing parties are computer nodes); and 
for each respective data secret share: 
identifying, from the plurality of SMPC compute nodes, a respective SMPC compute node assigned to the respective data secret share (§ 3.1 and § 2.1– each data secret share is assigned to a node from a randomly selected group of registered parties <i.e., from a plurality of parties>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); 
retrieving a respective public key of the respective SMPC compute node (§ 3.1 – public key of the recipient party is used to encrypt the data secret share. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., parties are SMPC compute nodes>); 
encrypting the respective data secret share using the respective public key (§ 3.1 – public key of the recipient party is used to encrypt the data secret share for a target recipient. The used public keys are kept on-chain <i.e., retrieved from the chain>; § 3 – “parties” are computing parties, and provide computational resources in the SMPC system <i.e., are SMPC compute nodes>); and 
publishing the encrypted data respective secret share on a blockchain (§ 3.1 – encrypted shares are then provided and added to the blockchain, so they may be accessed by the designated recipient).

Allowable Subject Matter
Claim(s) 7-11 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, claim 7 recites, inter alia, “generating, via the data publisher, a random number (R) within a public mod value (M) known by the plurality of SMPC compute nodes; computing V x R x MACkey2 to determine MACv2 mod M, wherein V is the data, MACkey2 is a message authentication code key known by the plurality of SMPC compute nodes and MACv2 is a message authentication code; determining R-1, wherein R- is an inverse of R in mod M; and including additional secret shares of R' and MACv2 in a plurality of MAC secret shares for encryption and publication on the blockchain, wherein 
Art found of record, e.g., Zyskind further teaches an integrated SMPC-blockchain system, wherein the secret shares are distributed to targeted recipients over the blockchain (see as presented herein with regards to claim 1), fails to teach similar usage of an MACkey2 and R^-1 as particularly presented in claim 7. Other prior art, e.g., Wright et al. (US20200213099) teaches an SMPC blockchain system, wherein an inverse of a secret share is determined and shared with intended recipients (see, e.g., Wright at [0235-251]), however similarly fails to teach usage of an MACkey2 and R^-1 as particularly presented in claim 7. Bendlin et al. (NPL: “Semi-Homomorphic Encryption and Multiparty Computation; May 2011) teaches a system for secure multiparty computation wherein the parties share additive shares and verify associated MACs (see, e.g., Bendlin at abstract, § 3.1), yet fails to remedy the aforementioned deficiency. Further, French et al. (US20160261409) and Kolte et al (US20200366462) each teach a similar secure multiparty computation system wherein MACs are utilized to ensure nodes comply with the SMPC protocol (see, e.g., French at [0401-442] and Kolte at [0029-060]), but fail to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 7 at or before the time it was filed. Claim 20 recites similar language. Further dependent claims 8-11 (of claim 7) incorporate the limitations of their parent claim, and are objected to for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright et al. (US20200213099) teaches an SMPC blockchain system, wherein an inverse of a secret share is determined and shared with intended recipients (see, e.g., Wright at [0235-251]). Bendlin Bendlin at abstract, § 3.1). Further, French et al. (US20160261409) and Kolte et al (US20200366462) each teach a secure multiparty computation system wherein MACs are utilized to ensure nodes comply with the SMPC protocol (see, e.g., French at [0401-442] and Kolte at [0029-060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.